Title: From George Washington to John Marshall, Edward Carrington, and William Heth, 12 May 1799
From: Washington, George
To: Marshall, John,Carrington, Edward,Heth, William



Gentlemen
Mount Vernon May 12th 1799

Although the letter, of which the enclosed is a copy, is of old date, it has but just been received from the Secretary of War.
Without aid, it will be impossible for me to carry his views into effect; which, & the confidence I place in you, is the best apology I can make for asking you to assist me, in the business required.
I have, with the exception of short intervals, been so many years absent from this State; & so little from my own home while in it,

that, I am as little acquainted with present characters—a few excepted—as almost any man in it; and, alone, as incompetent to a judicious selection of Officers to the force contemplated.
The object, and principles, being sufficiently developed in the letter. Indeed being all the information I have on the subject, renders it unnecessary for me to add any sentiment of my own thereto—further than that your aid in making the selection, would be beneficial in a public view, and obliging me as an individual.
No reason, that I can perceive, is opposed to the measure’s being known, as a cautionary preparative for an exigency, which, eventually, may happen; and would, should it happen, save much time in the Organization, when very little could be afforded under the pressure of the occasion.
That you may want no light I can afford, I enclose also, the Inspector General’s division, & Subdivision of the State into Recruiting, & Rendezvousing districts; in order that, the Secretary’s idea respecting the distribution (as near as may be) of Officers to the population thereof, may have its due consideration. I forward likewise, a list of the Virginia quota of Officers for the 12 Regiments, as arranged at Philadelphia in November last; but it is not in my power to discriminate between those who have, & those who have not accepted their Appointments. With great & sincere esteem & regd—I am always—Your Obedt Servt

Go: Washington

